The opinion of the court was delivered by
Woodward, J.
The point ruled in Logan v. Caffrey, 6 Casey 200, was that an entire contract could not be broken into pieces, and each part ’be made the foundation of a suit; and hence it is argued, that the two checks in the hands of this plaintiff, could not be the subjects of two suits, though they were drawn on different banks, for unlike sums, and bore date one the 14th April 1858, the other 7th May 1858. There was neither identity nor entirety in these contracts, and therefore the ruling in Logan’s case has no application.
The withdrawal from the first suit of one of the checks, by leave of the court, was as if it had not been declared on at all, and taking judgment for the amount of the other check was no defence to a subsequent suit on the withdrawn check.
The judgment is affirmed.